This case is not unlike that of A. F. Wallace v. A. W. Gage, as Trustee, which is here as a companion proceeding on writ of error.
In this case judgment at law was recovered on certain other of the notes that had been executed by the mortgagor to the trustee, as referred to in the opinion in Wallace v. Gage,supra. The recovery in this case was for $6,500.00 principal, $1,359.23 interest, and $835.23 attorney's fees.
All the points of law raised in this case are sufficiently discussed in the opinion filed in the case of Wallace v. Gage, above referred to, so we shall not repeat them here. It is sufficient to say that no error has been made to appear in the proceedings at law to which the writ of error in this case was taken, although plaintiff in error may have a remedy in equity to protect himself from liability in the suits at law, in excess of the total $20,000.00 debt, $15,000.00 of which appears to have been realized on the foreclosure of a mortgage securing these same notes, which in addition to a judgment for $2,000.00 obtained and upheld in the companion case that involved two other notes constituting a part of the same series secured by the same mortgage.
Judgment affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur. *Page 734